


GRQ Consultants, Inc. 401(k)
595 South Federal Highway
Suite 600
Boca Raton, Florida 33432
 
December 30, 2008
 
interCLICK, Inc.
257 Park Avenue South
Suite 602
New York, New York 10010
Attn: Chief Executive Officer
 
Re: Amendment to 6% Senior Promissory Note
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain 6% Senior Promissory Note, dated
September 26, 2008, issued by interCLICK, Inc., a Delaware corporation (the
“Company”), to GRQ Consultants, Inc. 401(k) (“GRQ”) in the original principal
amount of $650,000.00 (the “Note”), of which $650,000.00 principal amount
remains outstanding on the date hereof.
 
GRQ and the Company hereby agree that, subject to, and effective upon, the
receipt by GRQ of $250,000 by wire transfer of immediately available funds in
accordance with the instructions set forth on Exhibit A hereto (the “Payment”),
which amount shall reduce the principal amount of the note to $400,000, from the
Company by no later than 5:00 p.m. New York time, on December 31, 2008 (such
time and date, the “Payment Deadline”), the definition of “Maturity Date” set
forth in the Note shall be amended in its entirety to mean June 30, 2009.
 
In the event that GRQ does not receive the Payment by the Payment Deadline, this
Agreement shall be null and void and of no force and effect, and the Note shall
not be amended in the manner set forth herein (i.e., the “Maturity Date” in the
Note shall remain December 31, 2008).
 
This letter agreement shall be governed by, and construed in accordance with,
the internal laws of the state of New York, without giving effect to its
principles of conflicts of laws, shall be binding upon the parties hereto and
their respective successors and assigns, and may be executed in counterparts
(which may be delivered by facsimile or other electronic transmission).
 
As modified hereby, the Amendment Agreement remains in full force and effect.
 


 
******************
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed as of the date first written above.
 

 
GRQ Consultants, Inc. 401(k)
             
By:
/s/ Barry Honig
   
Name: Barry Honig
   
Title: President



Acknowledged and Agreed to this 30th day of December, 2008.
 
INTERCLICK, INC.
       
By:
/s/ Michael Mathews
   
Name: Michael Mathews
   
Title: Chief Executive Officer
 



 
